Citation Nr: 0207257	
Decision Date: 07/03/02    Archive Date: 07/10/02	

DOCKET NO.  99-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits sought on appeal.  The 
veteran, who had active service from January 1953 to October 
1954, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his appeal and all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The veteran's hearing loss and tinnitus are causally or 
etiologically related to the noise he was exposed to during 
service.  


CONCLUSIONS OF LAW

1.  Hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).  

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence 
necessary to substantiate and complete his claim.  
Collectively, the rating decisions and the statement of the 
case issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reason his claim was denied.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file and the veteran has been afforded VA 
examinations in connection with his claim.  The veteran also 
appeared for a hearing before a member of the Board at the 
RO.  The Board also notes that the veteran and his 
representative have not made the Board aware of any 
outstanding evidence that should be obtained prior to 
appellate review.  Accordingly, the Board finds that the VA 
has done everything reasonably possible to assist the veteran 
and that no further action is necessary to satisfy the 
requirements of the VCAA.  

One last point pertaining to the VCAA, the Board notes that 
the VCAA was enacted during the pendency of this appeal and 
was not specifically applied by the RO.  However, the Board 
finds there is no prejudice to the veteran in proceeding with 
this appeal because the requirements of the VCAA have been 
satisfied in substance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  It is also significant that 
this decision resolves the issues on appeal in the veteran's 
favor, and as such, this decision in no way prejudices the 
veteran.  Consequently, the case is now ready for appellate 
review.  

The veteran essentially contends that his hearing loss and 
tinnitus are related to noise he was exposed to in connection 
with his military duties in an artillery unit while serving 
in combat during the Korean Conflict.  The veteran asserts 
that he first experienced hearing loss and tinnitus following 
a fire mission approximately one week after his arrival in 
Korea and that it has persisted to the present day.  
Therefore, a favorable determination has been requested.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Furthermore, in 
the case of any veteran who engaged in combat with the enemy 
in active service during a period of war, the VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  

The veteran's DD Form 214 (Report of Separation from the 
Armed Forces of the United States) shows the veteran served 
in the Korean Conflict and that he had 1 year 4 months and 13 
days of foreign service.  The veteran's most significant duty 
assignment was with Battery C, 49th Field Artillery 
Battalion.  

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of hearing loss or 
tinnitus.  Physical examinations performed in connection with 
the veteran's entry and separation from service shows the 
veteran's hearing was described as 15/15.  

A report of a private audiogram dated in January 1997 
reflects that the veteran had greater than a 30-decibel loss 
at 1,000, 2,000 and 4,000 hertz, bilaterally.  

A report of a VA examination performed in March 1997 shows 
the veteran complained of decreased hearing and constant 
tinnitus dating back to the 1950's when he served around loud 
artillery-type noise.  The diagnosis following the 
examination is bilateral neurosensory hearing loss and 
constant tinnitus dating back to the 1950's.  

A report of a VA audiological examination performed in July 
1977 shows the veteran had a greater than 40-decibel loss at 
each of the frequencies of 1,000, 2,000, 3,000, 4,000, 
bilaterally.  Following the examination, the summary 
indicated that pure tone test results showed an essentially 
bilateral mild to severe mid to high frequency sensorineural 
hearing loss.  A report of a VA examination dated in August 
1997 concluded with a diagnosis of bilateral neurosensory 
hearing loss and constant tinnitus dating back to the 1950's.  

Statements were received from five service comrades of the 
veteran in May 1998.  All related serving with the veteran in 
the 49th Field Artillery Battalion in Korea and most stated 
that they were currently suffering from hearing loss and 
tinnitus.  One statement related that the individual recalled 
going to the mess hall after a fire mission in Korea and that 
all the men from the gun pits were talking very loudly, 
almost shouting, to make themselves understood to the other 
men from the firing batteries.  That statement went on to 
relate that in basic training they were issued no ear 
protection and were told to hold their mouths open to let the 
pressure equalize so the ears would not be hurt.  The 
statement concluded that to the writer's knowledge they were 
issued no ear protection in Korea.  

The veteran presented testimony at a hearing in September 
2001 before the undersigned member of the Board at the RO.  
The veteran testified that he had no preservice or post 
service exposure to loud noise and that he served with an 
artillery unit his entire time during service.  He stated 
that he had no problems with any hearing loss or tinnitus 
until approximately one week or so after arriving in Korea 
following a big fire mission.  The veteran related that he 
received no treatment during service for hearing loss or 
tinnitus.  The veteran described the noise he was exposed to 
in Korea and the fact that he had no ear protection.  At the 
hearing the veteran submitted copies of photographs showing 
service in Korea with 105 howitzers and 5 inch shells.  

Based on this record, the Board finds that the veteran was 
exposed to acoustic trauma during service and that his 
currently diagnosed hearing loss and tinnitus are related to 
that noise exposure.  In this regard, the Board acknowledges 
that the veteran's hearing loss by VA standards was first 
shown many years following separation from service.  However, 
following VA examinations, the veteran was diagnosed with 
bilateral neurosensory hearing loss and constant tinnitus 
that dated back to the 1950's.  At the time of the 
examinations, the veteran related that he had been exposed to 
loud noise during service, and this fact is confirmed by 
service records, the veteran's testimony and statements from 
five service comrades.  The veteran has also related that he 
first experienced hearing loss and tinnitus during service, 
and the Board has no reason to doubt that the veteran did 
experience decreased hearing acuity and ringing of his ears 
during service.  The veteran has also indicated that his 
decreased hearing acuity and tinnitus continued following his 
separation from service.  

The Board finds that the diagnosis of hearing loss and 
tinnitus dating back to the 1950's is entirely consistent 
with the circumstances of the veteran's service, the nature 
of his service duties and the symptomatology the veteran 
reports he experienced following the noise he was exposed to 
during service.  To the extent that there is any reasonable 
doubt as to the relationship of the veteran's current 
disabilities to the acoustic trauma he was exposed to during 
service, that doubt will be resolved in the veteran's favor.  
Accordingly, the Board concludes that service connection for 
hearing loss and tinnitus is warranted.  


ORDER

Service connection for hearing loss is granted.  

Service connection for tinnitus is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

